Citation Nr: 9933160	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes, to include special monthly pension due 
to the need for aid and attendance of another person, based 
on accrued benefits.

2.  Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.  He died on February [redacted], 1995.  
The appellant is the veteran's widow.

This appeal arises from an April 1995 determination of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied, in pertinent part, accrued 
benefits.  A June 1995 determination denied nonservice-
connected burial benefits.  In February 1998, the claim was 
remanded to the RO for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran filed a claim for nonservice-connected 
pension benefits in December 1994.  He indicated on the 
application that his total net worth was $82,000.00.  

2.  By rating decision of February 1995, entitlement to 
nonservice-connected disability pension was granted and 
entitlement to special monthly pension due to the need of aid 
and attendance of another person was denied.

3.  In February 1995, the veteran was notified by letter that 
he was granted entitlement to nonservice-connected disability 
pension but his claim was denied because his income exceeded 
the maximum pension rate.   

4.  The veteran died at a nursing home facility in 
February 1995, from cerebral vascular infarction due to or as 
a consequence of arteriosclerotic cardiovascular disease, 
after which his widow, the appellant, filed a claim for VA 
burial benefits.  

5.  At the time of his death, the veteran did not have any 
service-connected disabilities, was not in receipt of VA 
compensation or pension benefits and was not hospitalized by 
VA.


CONCLUSIONS OF LAW

1.  Entitlement to a permanent and total disability rating 
for pension purposes, to include special monthly pension due 
to the need for aid and attendance of another person, based 
on accrued benefits is not warranted.  38 U.S.C.A. §§ 1502, 
1521, 1522, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.274, 
3.275, 3.340, 3.342 (1999).  

2.  Entitlement to VA nonservice-connected burial benefits is 
not established.  
38 C.F.R. § 3.1600 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Permanent and Total Disability Rating for Pension 
Purposes to include special monthly pension due to Aid and
Attendance of Another Person based on Accrued Benefits

The Board notes at the outset that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
because the evidence she has presented on behalf of this 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  She has not alleged that any records of probative 
value are not associated with the claims folder.  The Board 
accordingly finds that the duty to assist her, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), is satisfied.  

The law authorizes the payment of pension benefits to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from a disability which is 
not the result of the veteran's willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.  A total disability rating is 
based primarily on the average impairment in earning 
capacity, that is, upon the economical or industrial handicap 
which must be overcome and not from individual success in 
overcoming it.  All veterans who are basically eligible who 
are unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally disabled.  
For purposes of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  38 C.F.R. § 4.17 
(1999).  

Basic entitlement exists if a veteran does not have annual 
income in excess of the applicable maximum annual rate of 
pension.  38 C.F.R. § 3.23.  The applicable limitation of 
income for a veteran with one dependent at the time of this 
claim in December 1994 was $10,527.00.  The limitation of 
income for a veteran with one dependent in need of aid and 
attendance at the time of the claim was $15,345.00.  The 
income figure for basic entitlement was excessive in the case 
at issue, but the veteran's income of 13,160.00 was within 
the income limitation guideline for a veteran with one 
dependent in need of aid and attendance.

Furthermore, the veteran reported in his December 1994 
application for pension benefits that he had a net worth 
including his checking account, certificates of deposits (CD) 
and stocks totaling $82,000.00.  In February 1995, the 
veteran was notified by VA that he was entitled to 
nonservice-connected disability pension, but that his income 
exceeded the maximum annual rate and his claim was therefore 
denied.  He was also notified that the medical expenses that 
he listed on his application could not be used as they were 
dated prior to his date of entitlement.  He was instructed 
that he could submit unreimbursed family medical expenses 
paid after his date of entitlement to reduce his income.  He 
was also informed that he should complete the enclosed VA 
Form 21-8049 regarding his monthly expenses and a copy of his 
and his wife's Social Security award letters indicating the 
Medicare rates they paid.  He was also notified that if he 
reapplied, a decision would have to be made regarding his net 
worth of $82,000 to determine if it was a bar to his 
benefits.  Prior to the RO's receipt of responses to these 
requests, the veteran died on February [redacted], 1995.  

Under applicable criteria, periodic monetary benefits under 
laws administered by VA to which an individual was entitled 
at death under existing ratings or decisions, or those based 
on the evidence in the file at date of death and due and 
unpaid for a period not to exceed two years, shall, upon the 
death of such individual be paid to the veteran's spouse.  
Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.  38 U.S.C.A. § 5121(a)(1)(A)(c); 38 C.F.R. 
§ 3.1000(a)(1)(i)(c) (1999).

In this case, if the veteran's income was not excessive and 
he was entitled to payment of pension benefits, the appellant 
would be entitled to the amount of benefits due the veteran 
at the time of his death, for a period not to exceed two 
years.  Of importance here since the veteran did not submit 
additional evidence prior to his death to support the 
contention that his income was not excessive, is whether the 
evidence of record at the time of his death showed that his 
income for nonservice-connected pension to include aid and 
attendance benefits was not excessive.  

Under the law, a pension payable to a veteran shall be denied 
or discontinued when the corpus of the estate is such that 
under all the circumstances, including consideration of the 
annual income of the veteran, it is reasonable that some part 
of the corpus of such estate be consumed for his maintenance.  
38 U.S.C.A. § 1522.  "Corpus of estate" and "net worth" 
mean the market value, less encumbrances, of all real and 
personal property owned by the veteran, except the veteran's 
dwelling and personal effects suitable to a reasonable mode 
of life.  38 C.F.R. § 3.275(b).  In determining whether some 
part of a veteran's estate should be consumed for his or her 
maintenance, consideration will be given to the amount of the 
veteran's income, whether the veteran's property can be 
readily converted to cash, the ability of the veteran to 
dispose of the property, the veteran's life expectancy, the 
veteran's number of dependents, and the potential rate of 
depletion of the corpus of the veteran's estate, including 
unusual medical expenses of the veteran and his dependents.  
38 C.F.R. § 3.275(d).  

In this case, the veteran did not submit a completed VA Form 
21-8049 regarding his monthly expenses, copies of his 
unreimbursed medical expenses since his determination of 
entitlement for pension or copies of his and his wife's 
Social Security award letters indicating the Medicare rates 
they paid.  Although his family income as reported was less 
than the allowable rate for a veteran with one dependent and 
in need of aid and attendance, it is necessary to determine 
if there are accrued benefits based on the evidence in the 
claims folder at the time of the veteran's death.  Based on 
the veteran's December 1994 application for benefits, he 
reported that he had $82,000.00 in bank deposits and monthly 
family income was nearly 1,000.00 per month.  

The pension program is not intended to protect a veteran's 
assets or maintain inheritances, but instead is based solely 
on financial need and disability.  Prior to his death, the 
veteran had a large amount of cash, which is a liquid asset.  
Although his assets would be rapidly depleted when he paid 
his nursing home expenses, this is not a reason to grant 
nonservice-connected pension to include special monthly 
pension based on aid and attendance.  It is reasonable that 
given the size of his liquid assets, the veteran would use 
some portion of the corpus of his estate to pay his nursing 
home expenses.  Had his net worth become significantly 
depleted, he could again have filed a claim for pension 
benefits.  However, based on the evidence of record at the 
time of the veteran's death, indicating substantial net worth 
and monthly income, the Board concludes that the corpus of 
the veteran's estate was a bar to the receipt of nonservice-
connected pension benefits to include special monthly pension 
based on the need for aid and attendance benefits.  
Therefore, there are no accrued benefits to award the 
appellant.  

Nonservice-connected burial benefits

The relevant facts in this case are not in dispute and may be 
briefly summarized.  

The veteran served on active duty from November 1941 to 
November 1945.  He died in February 1995 at the age of 76 
from cerebral vascular infarction due to or as a result of 
arteriosclerotic cardiovascular disease.  At the time of his 
death, he had no service-connected disabilities, was not in 
receipt of VA compensation or pension benefits, and was not 
hospitalized by VA.  It is noted that he did have a claim 
pending for nonservice-connected pension benefits to include 
special monthly pension due to aid and attendance.  However, 
as previously stated, the veteran was denied those benefits 
and although the appellant pursued an accrued benefits claim 
for these benefits, the Board determined that the veteran's 
net worth was a bar to pension benefits and no accrued 
benefits were awarded. 

Under the governing regulatory authority, burial benefits are 
warranted if, at time of death, a veteran was in receipt of 
pension or compensation, had an original or reopened claim 
for either benefit pending (provided that there was 
sufficient evidence of record to support an award), or if he 
died from nonservice-connected causes while properly 
hospitalized by VA.  38 C.F.R. § 3.1600.

Inasmuch as the appellant does not allege, and the evidence 
does not otherwise suggest, that the veteran was in receipt 
of compensation or pension benefits and it has been 
determined that there was not sufficient evidence of record 
at the time of the veteran's death that would support an 
award of pension benefits, she has failed to submit a claim 
upon which relief can be granted.  None of the bases on which 
her claim is predicated is dispositive to the relevant 
concerns that are considered when determining entitlement to 
nonservice-connected VA burial benefits.  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  
Therefore, entitlement to nonservice-connected VA burial 
benefits is not warranted.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, to include special monthly pension due to 
the need for aid and attendance of another person, based on 
accrued benefits, is denied.

Entitlement to nonservice-connected burial benefits is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

